Citation Nr: 1108037	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  08-12 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a headache disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran had active service from June 1990 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In September 2010, the Veteran testified before the undersigned at a Travel Board hearing at the RO.


FINDINGS OF FACT

1.  In a November 1995 rating decision, the RO denied service connection for headaches on a direct basis and as due to an undiagnosed illness.  The Veteran did not appeal.

2.  In an October 2004 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for headaches.  The Veteran did not appeal.

3.  Evidence submitted since the RO's October 2004 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.

4.  A headache disorder, characterized as migraine headaches, is attributable to service.



CONCLUSIONS OF LAW

1.  The RO's October 2004 rating decision which determined that new and material evidence had not been received to reopen the claim of service connection for headaches is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010).

2.  New and material evidence has been received since the RO's October 2004 rating decision; thus, the claim of service connection for headaches is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  A headache disorder, characterized as migraine headaches, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issue service connection for headaches, the Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

The service treatment records show that in May 1992, the Veteran suffered a closed head injury with a brief loss of consciousness.  There was no specific complaint, finding, treatment, or diagnosis of a headache disorder.

In a November 1995 rating decision, the RO denied service connection for headaches on a direct basis and as due to an undiagnosed illness.  In that decision, the RO noted that the service treatment records did not reflect complaints of headaches and post-service medical evidence initially showed a diagnosis of headaches in 1994 and thereafter.  The Veteran did not appeal.

Thereafter, additional VA medical evidence was received which showed continued treatment and diagnosis of migraine headaches.  However, the evidence did not address an etiological connection between current diagnosis and service.  In an October 2004 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for headaches.  The Veteran did not appeal.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decision in October 2004, evidence has been added to the claims file.  The additional evidence of record consists of both private and VA evidence which shows the continued treatment and diagnosis of migraine headaches.  Also, medical opinions have been submitted.  In a September 2010 letter, John Haberstroh, DC, indicated that he had treated the Veteran since November 2004 for unrelenting headaches which were migraine in nature and disabling.  In a September 2010 letter, a VA physician provided an opinion that the Veteran's headaches were incurred during service and were caused during service, to include as due to purported exposure to chemicals.  This physician also indicated that the Veteran was first seen in September 2004, but had a 12 year history (dating back to service) of the headache disorder.

In addition, a lay statement was received from R.R. in which he stated that the Veteran did not appear to have any problems prior to service.  In 1994, post-service, he ran into the Veteran who had aged terribly and was having significant problems due to headaches.  The Veteran told him that the headaches began during service.  

Also received was internet information about scud missile attacks and their relationship with nitric acid and the possibility of chemical contamination from a scud missile.  

A Social Security Administration (SSA) decision reflects that the Veteran is disabled due to headaches for SSA purposes.  

The Veteran also provided written and oral testimony that his headaches began during service, since about 1991, and he also felt that he was exposed to chemicals during service when a scud missile exploded and a mist came down to the ground.  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Furthermore, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The prior final rating decision denied the claim for lack of a medical nexus.  The record now includes medical evidence attributing the Veteran's headache disorder to service and the Veteran and his friend have provided new lay testimony to the same.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Thus, new and material evidence has been received as to the prior procedural defect of there being no nexus.  New and material evidence has been received since the RO's October 2004 decision; thus, the claim of service connection for a headache disability is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  

Further, VA regulation provides that, with chronic disease shown as such in service (or within an applicable presumptive period under section 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during the service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

If lay testimony is determined to be credible, it establishes two of the three elements required for service connection under 38 C.F.R. § 3.303(b): (1) that the condition was "noted" in service, and (2) evidence of post-service continuity of the same symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997).  The third element, evidence of a relationship between the present disability and the postservice symptomatology, may be established through lay testimony if the relationship and the disability are capable of lay observation.  See id; Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, laypersons are not competent to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007): see also Grover v. West, 12 Vet. App. 109, 112 (1999). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Initially, the Board must assess the competence of the Veteran to report the onset of his seizure disorder as due to service and of his having seizure problems since that time, as well as his credibility.  See Barr; Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr and Washington, the Court noted that a veteran is competent to testify to factual matters of which he had first-hand knowledge and, citing its earlier decision in Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness; see also 38 C.F.R. § 3.159(a)(2) (2009).

In this case, the Veteran provided credible testimony regarding inservice headaches, and the Veteran is competent to testify as to both the incurrence and continuity of symptomatology.  Layno, 38 C.F.R. § 3.159(a)(2).  See e.g., Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (involving a claim of service connection for paranoid schizophrenia where lay persons submitted statements attesting to observing a change in the veteran's behavior during and since service); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The lack of corroboration does not, by itself render lay evidence incredible.  Buchanan v. Nicholson, 451 F.3d at 1337 (Board must first "determine whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.").

However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. at 469; see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person may provide eyewitness account of medical symptoms).

The Federal Circuit further stated in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The Board finds the Veteran's testimony credible.  In addition, although he does not have the medical expertise to state that his current migraine headache disorder is related to the inservice headaches which he states that he had, there is medical evidence which attributes the current migraine headache disorder to service.  As previously indicated, a VA physician has provided an opinion that the Veteran initially had headaches inservice, has continuously had headaches, and currently has a headache disorder which is related to service.  The Board attaches significant probative value to this opinion, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The VA examiner's opinion, rendered by a medical professional, is afforded significant probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.)  It is significant to note that this examiner is familiar with the Veteran and the nature of his disability as the examiner has treated him for many years.  It is also noted that there is no conflicting negative medical opinion in this case.

Thus, the most probative evidence of record establishes that current migraine headache disorder is etiologically related to service.  Accordingly, service connection is warranted.  


ORDER

Service connection for a headache disorder, characterized as migraine headaches, is granted. 



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


